Citation Nr: 1533670	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left wrist injury, claimed as a broken wrist.

2.  Entitlement to service connection for residuals of a right wrist injury, claimed as a broken wrist. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include as secondary to service-connected keloid formation on the back of the head. 

4.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected keloid formation on the back of the head. 

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for left ear hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for headaches, to include as secondary to hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to June 1988. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from several rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO).

An August 2005 rating decision of the RO in Atlanta, Georgia, declined to reopen claims for service connection for PTSD and a right wrist condition.  In March 2006, the Veteran submitted a timely notice of disagreement as to those two issues.  

A June 2007 rating decision of the RO in St. Petersburg, Florida, indicated that the Veteran had submitted a new request to reopen on December 12, 2006, and determined that new and material evidence had been received to reopen the claim for service connection for bilateral broken wrists, but denied this claim on the merits, and declined to reopen the claim for service connection for PTSD noting that new and material evidence had not been submitted.  In December 2007, the Veteran submitted a notice of disagreement.  Thereafter, in July 2009 the RO issued a statement of the case, and the Veteran perfected an appeal of those issues in a timely September 2009 substantive appeal.

An October 2011 rating decision by the RO in St. Paul, Minnesota, denied service connection for bilateral hearing loss and for tinnitus. The Veteran perfected an appeal of those issues in September 2014.  

A November 2013 rating decision by the RO in Baltimore, Maryland, denied service connection for headaches, claimed as secondary to hearing loss.  In March 2014, the Veteran submitted a timely notice of disagreement with that decision.  

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes with respect to the Veteran's right wrist claim that historically, the Veteran initially filed a claim of entitlement to service connection for broken wrists in January 1994.  The RO denied that claim in November 1998.  The Veteran did not appeal that decision within a year, and it became final.  Therefore, the Veteran would typically be required to submit new and material evidence to reopen the claim for service connection for right wrist disability.  38 C.F.R. § 3.156(a) (2014).  However, as part of the claim on appeal, the Veteran submitted a copy of a service personnel record that had not been previously of record.  Specifically, that document discussed specifics of his service at the time of the right wrist injury, verifying that the Veteran was on active duty training in the Reserves at the time of the injury.  Where VA receives relevant official service department records that existed and was not associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c) (2014).  The Board will therefore proceed with the service connection claim for residuals of a right wrist injury on a merits consideration, as opposed to a petition to reopen the claim based on new and material evidence.

The issues of entitlement to service connection for a right wrist disability, a psychiatric disability, and headaches are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In May 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of whether new and material evidence had been received to reopen a claim for service connection for residuals of a left wrist injury, claimed as a broken wrist.

2.  A November 1998 rating decision denied service connection for PTSD and depression.  The Veteran did not appeal the decision, and that decision is final.

3.  The evidence received subsequent to the November 1998 final denial of the claim for service connection for PTSD and depression is new, and is also material because it raises a reasonable possibility of substantiating the claim.

4.  The Veteran does not have left ear hearing loss for VA purposes. 

5.  The evidence of record is at least in equipoise as to whether the Veteran has right ear hearing loss and tinnitus related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence was received to reopen a claim for service connection for residuals of a left wrist injury, claimed as a broken wrist, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  A November 1998 rating decision denying the claim for service connection for PTSD and depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2014). 

3.  As new and material evidence has been received since the November 1998 rating decision, the requirements to reopen the claim for service connection for a psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for right ear hearing loss are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

During the May 2015 hearing before the Board, the Veteran stated that he wanted to withdraw the claim on appeal that new and material evidence had been received to reopen a claim for service connection for residuals of a left wrist injury, claimed as a broken wrist.  The Veteran's wishes were reduced to writing in the May 2015 hearing transcript.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202 , 20.204(b) (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

As a result of the Veteran's withdraw of the appeal that new and material evidence had been received to reopen a claim for service connection for residuals of a left wrist injury, claimed as a broken wrist, no allegation of error of fact or law remains before the Board for consideration as to that issue.  Therefore, the Board finds that the Veteran has withdrawn the claim as to whether new and material evidence had been received to reopen a claim for service connection for residuals of a left wrist injury, claimed as a broken wrist, on appeal.  Therefore, the Board does not have jurisdiction to review an appeal as to that issue, and it is dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for a psychiatric disability, and the claims for service connection for right ear hearing loss and tinnitus, the Board finds that all notification and development action needed to fairly adjudicate those appeals has been accomplished. 

With regard to the claim for service connection for a left ear hearing loss disability,  the Board finds any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2011 and May 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained examinations with respect to the claim for service connection for left ear hearing loss on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

A November 1998 rating decision denied service connection for PTSD and depression.  At that time, the Veteran had provided stressor information that between October 1987 and April 1988 he was in the Persian Gulf Conflict and the while in the Straits of Hormuz, his problems really started.  Based on the limited information as to dates and circumstances of the alleged stressor, a stressful experience could not be verified.

The Veteran was notified of the denial.  However, no appeal was received from the Veteran.  Therefore, the November 1998 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2014).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final November 1998 rating decision includes a letter from the Veteran that was also signed by a fellow service member in October 2007 affirming that the events described by the Veteran were true.  The Veteran provided specific information as to stressor related to casualties of the USS Stark in 1987, which had been attacked two months earlier, and the impact of his duties thereafter in identifying aircraft as friend or foe.  The new evidence supports the Veteran's alleged stressor incurrence, evidence that relates to an unestablished fact necessary to substantiate the claim.  For the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for service connection for a psychiatric disability is reopened.  To that extent only, the claim is allowed.



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus as a result of active service.  Specifically, he claims that he was exposed to excessive noise during active service as an operations specialist on an aircraft carrier where he was provided hearing protection, but it only protected his left ear. 

On entrance examination for active service in June 1984, audiometric testing pure tone thresholds, in decibels, were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
10
0
0
0
0

On separation examination in March 1988, audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
25
LEFT
15
20
10
15
15

On enlistment examination in July 1993 for the Navy Reserve, audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-5
-5
15

In a March 2011 statement, the Veteran asserted that while in service, he received hearing loss and ringing in his ear which had worsened over the years. 

A July 2011 VA audiological evaluation notes that the Veteran complained of unilateral hearing loss and unilateral tinnitus, both in the right ear.  The Veteran reported military noise exposure from artillery gunfire support.  Post service the Veteran worked as a mechanic, but denied severe noise exposure.  The Veteran reported that tinnitus began in 1993.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
45
LEFT
10
15
0
10
15

Speech discrimination scores on the Maryland CNC word list were 94 percent in each ear.  The diagnosis was normal hearing in the left ear; mild to moderate sensorineural hearing loss in the right ear, and subjective tinnitus.  At that time of this examination, the claims file was not available for review by the audiologist.  Therefore, the audiologist stated that the relationship between the Veteran's hearing loss and his tinnitus with service could not be established without resort to mere speculation.  The Veteran tinnitus was at least as likely as not (50/50 probability) associated with the hearing loss.  

In an August 2011 VA audiology medical opinion, the VA audiologist opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the claims file was reviewed.  The examiner noted that on enlistment examination, the Veteran had normal hearing in both ears and at separation examination, he had normal hearing through 4000 Hertz in both ears with mild hearing loss at 6000 Hertz in the right ear.  Navy Reserve enlistment physical from July 1993 showed normal hearing in both ears through 8000 Hertz.  The Veteran reported noise exposure from service in the Navy on the helicopter deck, noise exposure from artillery gunfire support, and denied occupational noise exposure.  The examiner noted that the separation audiogram showed some changes occurred across the frequency range.  Changes were not confined to high frequencies as would be expected for noise injuries.  The examiner felt that the pattern was more consistent with test variability.  Further, the thresholds were not confirmed on the 1993 audiogram, which found normal hearing in the right ear.  The record showed development of asymmetrical hearing loss and tinnitus in the right ear after 1993.  The etiology of the hearing loss was unknown.  The examiner concluded that it was less likely than not that hearing loss was related to exposure to acoustic trauma in service.  As to the Veteran's tinnitus, the examiner noted that there was no complaint or treatment of tinnitus during service.  Consideration of the etiology of tinnitus required consideration of conditions with known association with tinnitus.  The examiner concurred with the prior VA examination that the Veteran's tinnitus was as likely as not a symptom of the hearing loss.  There was no clinical basis for concluding that the tinnitus was related to exposure to acoustic trauma in service.  

The Veteran submitted a May 2014 military medical record from the United States Air Force 60th Medical Group, Department of Otorhinolaryngology.   The examiner noted that the Veteran complained of asymmetric hearing loss and had a long history of noise exposure in the Navy.  Audiometric testing pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
35
40
LEFT
10
0
10
15
10

The examiner noted that the Veteran had classic flight deck hearing loss with Navy cranial.  The examiner also noted that the Veteran had moderate tinnitus.   The assessment was sensorineural hearing loss asymmetrical, right greater than left hearing loss, with MRI with no retrocochlear pathology and also worsening tinnitus.  The Veteran had a brainstem arachnoid cyst that should not be contributing to hearing loss or ringing.  That was most likely secondary to noise exposure while on an aircraft carrier as the type of hearing protection he had had been shown in other patients to cause right greater than left hearing loss.  This noise exposure was also the most likely cause of the ear ringing.  

During the May 2015 Board hearing, the Veteran testified that during service he was an operations specialist on an aircraft carrier.  He described the hearing protection he used as "Navy cranial," with a covering for each ear.  He testified that on the flight deck, he would often have only one on his ear, and the other off his ear, so he could talk to the sound power phone and hear people around him and to look out for heavy machinery. 

Initially, the Board notes that audiometric testing results of record do not establish that the Veteran has a hearing loss disability in his left ear pursuant to 38 C.F.R. § 3.385 (2014).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1131 (West 2014).  The competent evidence establishes that the Veteran does not have the disability for which service connection is sought in regard to a left ear hearing loss disability, and there can be no valid claim for service connection for left ear hearing loss disability as that disability is not shown by the evidence of record.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim for service connection for left ear  hearing loss must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

However, current right ear hearing loss by VA standards pursuant to 38 C.F.R. § 3.385 was demonstrated in a July 2011 VA audiogram and a Mary 2014 record.  

While the Veteran's service medical records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, hearing loss, or tinnitus, the Veteran's service separation form shows that he served onboard the USS Okinawa in the Navy.  Considering the circumstances of the Veteran's service, he was likely exposed to hazardous noise in service while working around aircraft.  In addition, the Veteran is competent to assert the occurrence of in-service injury. Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible, and consistent with the circumstances of service. 

Accordingly, the remaining question is whether the current right ear  hearing loss and/or tinnitus is medically related to noise exposure during service.  The Board finds that the evidence is in equipoise as to whether tinnitus and right ear hearing loss were incurred in or are a result of active service.  The Board finds that that May 2014 positive nexus opinion is at least as probative as the August 2011 negative opinion.   The May 2014 military examiner considered the Veteran's military occupational specialty and that he served on board a Navy ship.  Further, that examiner specifically discussed the type of hearing protection that the Veteran used in service, noting that it is known for causing asymmetrical hearing loss.  That examiner further concluded that the Veteran had classic flight deck hearing loss.  Lastly, that examiner concluded that noise exposure likely resulted in the Veteran's ear ringing.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that it is at least as likely as not that the Veteran's right ear hearing loss and tinnitus are due to noise exposure during service.  Therefore, the Board concludes that service connection for right ear hearing loss and for tinnitus is warranted and those claims are granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a left wrist injury, claimed as a broken wrist, is dismissed.  

As new and material evidence has been received to reopen a claim for service connection for PTSD, the claim is reopened and the appeal is granted to that extent only.

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

With regard to the claim for service connection for residuals of a right wrist injury, the Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty training, or from injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  A personnel record received in April 2007 notes that the Veteran was on "AT" from September 23, 1991, to October 7, 1991.  A September 21, 1991, service treatment record shows that the Veteran was seen for complaints of right hand swelling with tightness to both hands.  A September 25, 1991, letter to the Veteran from the Commanding Office, MSCO Houston, notes a subject of the Veteran's right hand and that he was to report to the Naval Hospital for medical examination.  In addition, he was directed to return to this command for the continuation of his "AT orders" upon release from the Medical Facility.   A September 26, 1991, radiology report shows an impression of marginal fracture of the base of the second metacarpal with satisfactory and questionable transverse fracture thought the middle of the cuneate carpal.  In a July 1993 report of medical history for enlistment in the Navy Reserve, the Veteran noted that he broke both wrist during AT in May 1991.  The examiner noted that the Veteran had no disability from his prior injuries. 

Initially, the Board notes that official verification from the service department as to actual periods of ACDUTRA or INACDUTRA has not been obtained.  Hence, a remand is warranted for the AOJ to verify the Veteran's reserve service, specifically, during the month of September 1991.   Only official service department records can establish if and when an individual was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992).  In addition, verification of service from the relevant service department, not the National Personnel Records Center (NPRC), is required.  Tagupa v. McDonald, 27 Vet. App. 95 (2014); 38 C.F.R. § 3.203 (2014).  Therefore, the Board finds that the matters on appeal must be remanded to seek verification of service directly from the United States Department of the Navy.  The Board also finds that a VA examination and opinion is warranted. 

With regard to the claim for service connection for a psychiatric disability, the Veteran asserts that while serving in the Navy, he was onboard a ship that had to relay some of the casualties of the USS Stark.  In addition, they were stationed in the same region in which the USS Stark was located at that time they were attacked.  His duties required him to identify which aircraft were friend or foe, and the stress weighted heavily on him.  He had to call something suspicious for further investigation. The Veteran stated that the waiting for communication back was "torture."  He further stated that the lives of many of his crewmates relied on the choices he made in the identification of suspicious aircraft.  The more he worked in this position, the more affect it had on him personally.  He noted his performance scores prior to that deployment with November 1987, when he was reprimanded for disrespect toward a second class petty officer.  He asserts that upon return from his deployment, his PTSD symptoms began and continued ever since.  In the alternative, in August 2014 correspondence, the Veteran's representative asserts that the Veteran's psychiatric disability is secondary to service-connected status post keloid formation on the back of the head.  

A March 1996 VA examination diagnosed delayed onset PTSD.  The impression was that the Veteran had a fairly definable trauma in the sense of a quasi-combat situation on board a naval vessel.  Records added to the claims file since March 1996 indicate that the Veteran was hospitalized for one week in the summer of 1995 at Victoria Regional Hospital in Victoria, Texas with a diagnosis of PTSD and the VA hospital in Victoria, Texas.  The 1995 private and VA hospital records pertaining to PTSD are not associated with the claims file.  The Board finds that a remand is warranted to obtain all outstanding medical records and to provide the Veteran a new VA examination based on a review of the entire evidence of record.  

With regard to the claim of entitlement to service connection for headaches, claimed as secondary to hearing loss, the Veteran, through the representative, submitted a statement in March 2014 that disagreed with the November 2013 rating decision.  The Veteran's March 2014 statement is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing that issue.  Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issue of entitlement to service connection for headaches, claimed as secondary to hearing loss.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Provide the Veteran with an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to the claims remaining on appeal.  Specifically, request the Veteran to submit authorization to obtain hospital records for psychiatric treatment from Victoria Regional Hospital in Victoria, Texas, in 1995.  If such records do not exist, it must be noted in the claims file. 

3.  Ensure that the Veteran is notified of what evidence is needed to support a claim for secondary service connection.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 4398 (1995).

4.  Contact the United States Department of the Navy Reserve Personnel Center, and request verification of the specific dates of the Veteran's reserve service, to include all periods of active reserve service, ACDUTRA, and INACDUTRA. Specifically request verification of whether the Veteran was on any form of service duty on September 21, 1991, when he was first seen with complaints pertaining to the right wrist.  

5.  Obtain all outstanding VA medical records, both inpatient and outpatient, pertaining to the treatment of any psychiatric disorders, from June 1988 to the present.  Ensure that all records from the VA hospital in Victoria, Texas, during the year 1995 are obtained and associated with the record. 

6.  Schedule the Veteran for a VA examination, by a medical doctor who has not previously examined him, to ascertain the etiology of any current residuals of a right wrist injury.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to his  symptoms of residuals of a right wrist injury.  The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any residuals of a right wrist injury that is due to, or was aggravated by, the Veteran's service (to include any verified periods of ACDUTRA and INACDUTRA). In providing the requested opinion, the examiner should comment on the significance, if any, of the September 26, 1991 radiology report that shows an impression of marginal fracture of the base of the second metacarpal with satisfactory and questionable transverse fracture thought the middle of the cuneate carpal all hand.  

7.  Schedule the Veteran for a VA examination by a psychiatrist to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report . All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to his psychiatric symptoms.  In addition, the examiner is requested to reconcile all medical opinions of record concerning the etiology of any diagnosed psychiatric disability.  The examiner should provide the following:

(a) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV or DSM-5. The examiner must also comment regarding the Veteran's claimed stressors related to being in the vicinity in which the USS Stark was attacked and the Veteran's duties of identifying suspicious aircraft.  

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is related to service or any stressor during service, or to the fear of hostile military or terrorist activity.  

(c) For every diagnosed psychiatric disability, other than PTSD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is proximately due to or caused by any service-connected disability or disabilities, to include keloid formation on the head.

(e) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is aggravated (permanently increased in severity beyond the normal progress of the condition) by any service-connected disability or disabilities, to include keloid formation on the head.

8.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


